DETAILED ACTION
Acknowledgments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Non-Final action is in reply to the 17448853 CON filed on 09/24/2021
Claims 1 – 12 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2021, and 12/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is fully considered by the examiner.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 12 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1- 12 of U.S. Patent No. 11,164,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims read on the claims of U.S. Patent No. 11,164,200 in the following manner:

17448841
U.S. Patent No. 11,164,200
Claim 1:
1. A computer-implemented method of providing an in-game offer to one or more users of an online game, the method being implemented in a computer system comprising one or more physical processors, the method comprising: managing accounts of users that include a first user account associated with a first user, wherein the first user account indicates a purchase history of the first user indicating purchases of virtual currency by the first user, a spend history of the first user indicating purchases using virtual currency by the first user; making a determination whether the first user account indicates that (i) a specified period of time has transpired since the first user purchased virtual currency, and/or (ii) a specified period of time has transpired since the first user spent virtual currency; selecting, responsive to the determination being positive, a first offer from a set of offers to present to the first user, wherein the first offer comprises an opportunity to purchase a first set of items; presenting, responsive to the determination being positive, the first offer to the first user; and providing, responsive to receiving acceptance of the first offer, the first set of items to the first user.
Claim 1:
A computer-implemented method of providing an in-game offer to one or more users of an online game, the method being implemented in a computer system comprising one or more physical processors, the method comprising: executing an instance of a virtual space; implementing the instance of the virtual space to facilitate presentation of a view of the virtual space to users; managing accounts of users that include a first user account associated with a first user, wherein the first user account indicates a purchase history of the first user indicating purchases of virtual currency by the first user, a spend history of the first user indicating purchases using virtual currency by the first user, a first set of game parameters for the first user, and a first set of user parameters for the first user; making a determination whether the first user account indicates that (i) a specified period of time has transpired since the first user purchased virtual currency, and/or (ii) a specified period of time has transpired since the first user spent virtual currency, selecting, responsive to the determination being positive, a first offer from a set of offers to present to the first user, wherein the first offer comprises an opportunity to purchase a first set of items; selecting, responsive to the determination being positive, a first bonus item from a set of bonus items to present to the first user with the first offer, wherein the first bonus item is usable in the virtual world; presenting, responsive to the determination being positive, the first offer and the first bonus item to the first user;  -2-Curtis, et al. - 13/957,381 Attorney Docket No.: 45MP-214345 receiving, from a first client computing platform associated with the first user, information that confirms acceptance of the first offer; and providing, responsive to receiving the information from the first client computing platform, the first set of items and the first bonus item to the first user.
Claim 2.
2. The method of claim 1, wherein the first offer includes a first bonus item, and wherein, responsive to receiving the information from the first client computing platform, 52Patent Application Attorney Docket No. 45MP-044087 the first bonus item is provided to the first user.

Claim 3.
3. The method of claim 2, wherein the first offer comprises a user cost associated with the first set of items, wherein the user cost associated with the first set of items is independent from the first bonus item.
Claim 2
2. The method of claim 1, wherein the first offer comprises a user cost associated with the first set of items, wherein the user cost associated with the first set of items is independent from the first bonus item.
Claim 4
4. The method of claim 1, wherein the first set of items consists of a single virtual item.
Claim 3:
The method of claim 1, wherein the first set of items consists of a single virtual item,
Claim 5
5. The method of claim 1, wherein a first set of user characteristics for the first user includes user demographics, and wherein presenting the first offer is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics.
Claim 9
The method of claim 1, wherein a first set of user characteristics for the first user includes user demographics, and wherein presenting the first offer and the first bonus item is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics.
Claim 6.
6. The method of claim 1, wherein the first offer has an associated time period wherein the first offer is available to the first user.
Claim 10:
The method of claim 1, wherein the first offer has an associated time period wherein the first offer is available to the first user.
Claim 7.
7. A system configured to provide an in-game offer to one or more users of an online game, the system comprising: one or more processors configured by machine-readable instructions to: manage accounts of users, wherein the accounts of users include a first user account associated with a first user, wherein the first user account indicates a purchase history of the first user indicating purchases of virtual currency by the first 53Patent Application Attorney Docket No. 45MP-044087 user, a spend history of the first user indicating purchases using virtual currency by the first user; make a determination whether the first user account indicates that (i) a specified period of time has transpired since the first user purchased virtual currency, and/or (ii) a specified period of time has transpired since the first user spent virtual currency; select, responsive to the determination being positive, a first offer from a set of offers to present to the first user, wherein the first offer comprises an opportunity to purchase a first set of items; facilitate presentation, responsive to the determination being positive, the first offer to the first user; and provide, responsive to receiving acceptance of the first offer, the first set of items associated with the first offer to the first user.
Claim 11:
A system configured to provide an in-game offer to one or more users of an online game, the system comprising: one or more processors configured by machine-readable instructions to: execute an instance of a virtual space, and to implement the instance of the virtual space to facilitate presentation of a view of the virtual space to users; manage accounts of users, wherein the accounts of users include a first user account associated with a first user, wherein the first user account -3-Curtis, et al. - 13/957,381 Attorney Docket No.: 45MP-214345 indicates a purchase history of the first user indicating purchases of virtual currency by the first user, a spend history of the first user indicating purchases using virtual currency by the first user, a first set of game parameters for the first user, or a first set of user parameters for the first user; make a determination whether the first user account indicates that (i) a specified period of time has transpired since the first user purchased virtual currency, and/or (ii) a specified period of time has transpired since the first user spent virtual currency, select, responsive to the determination being positive, a first offer from a set of offers to present to the first user, wherein the first offer comprises an opportunity to purchase a first set of items; select, responsive to the determination being positive, a first bonus item from a set of bonus items to present to the first user with the first offer, wherein the first bonus item is usable in the virtual world facilitate presentation, responsive to the determination being positive, the first offer and the first bonus item to the first user; receive, from a first client computing platform associated with the first user, information that confirms acceptance of the first offer; and provide, responsive to receiving the information from the first client computing platform, the first set of items associated with the first offer and the first bonus item to the first user.
Claim 8.
8. The system of claim 7, wherein the first offer includes a first bonus item, and wherein, responsive to receiving the information from the first client computing platform, the first bonus item is provided to the first user.


Claim 9.
The system of claim 8, wherein the first offer comprises a user cost associated with the first set of items, wherein the user cost associated with the first set of items is independent from the first bonus item.
Claim 12:
The system of claim 11, wherein the first offer comprises a user cost associated with the first set of items, wherein the user cost associated with the first set of items is independent from the first bonus item.
Claim 10. (improper claim 8)
The system of claim 7, wherein the first set of items consists of a single virtual item
Claim 13:
The system of claim 11, wherein the first set of items consists of a single virtual item.
Claim 11. (improper claim 9)
The system of claim 7, wherein a first set of user characteristics for the first user includes user demographics, and wherein presentation of the first offer item is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics.
Claim 19:
The system of claim 11, wherein a first set of user characteristics for the first user includes user demographics, and wherein presentation of the first offer and the first bonus item is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics.
Claim 12. (improper claim 10)
The system of claim 7, wherein the first offer has an associated time period wherein the first offer is available to the first user.
Claim 20:
The system of claim 11, wherein the first offer has an associated time period wherein the first offer is available to the first user.


Under this analysis, the claim(s) under examination is/are not patentably distinct from the reference claim(s) if the claim(s) under examination is/are anticipated by the reference claim(s). 
A reference claim anticipates a claim under examination if every limitation in the claim under examination is recited in the reference (conflicting) claim. The examiner states that based on the chart comparing the patent and the instant application, the patent clearly anticipates and reads on all the limitations of the instant application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim(s) 7 – 12 systems (i.e., a machine/manufacture), and claim(s) 1 – 6 is/are drawn to method(i.e., a machine/manufacture). As such, claims 1-12 is/are drawn to one of the statutory categories of invention.
Step 2A Prong 1: The claims recite an abstract idea of providing an game incentive based upon managing accounts of users that indicate conditions such as transpired periods of time based upon purchasing or spending virtual currency  to select a offer, which is a certain method of organizing human activity (e.g. fundamental economic principles or practices including hedging, insurance, mitigating risk; commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations; managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions).

A computer-implemented method of providing an in-game offer to one or more users of an online game, the method being implemented in a computer system comprising one or more physical processors, the method comprising: 


Claim 1, representative of claim 7, includes the following limitations:
managing accounts of users that include a first user account associated with a first user, wherein the first user account indicates a purchase history of the first user indicating purchases of virtual currency by the first user, a spend history of the first user indicating purchases using virtual currency by the first user; 
making a determination whether the first user account indicates that (i) a specified period of time has transpired since the first user purchased virtual currency, and/or (ii) a specified period of time has transpired since the first user spent virtual currency; 
selecting, responsive to the determination being positive, a first offer from a set of offers to present to the first user, wherein the first offer comprises an opportunity to purchase a first set of items;
presenting, responsive to the determination being positive, the first offer to the first user; and providing, responsive to receiving acceptance of the first offer, the first set of items to the first user.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Computer system;
One or more processors;
First computing platform;
These additional elements are not indicative of integration into a practical application because:
Regarding the computer system, one or more processors and first computing platform, they add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f);
Regarding the online game, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B: The claim limitations do not recite additional elements, or an ordered combination of additional elements, that are sufficient to amount to significantly more than the judicial exception.
As discussed with respect to step 2A prong 2 above, the additional elements of the computer system, one or more processors and first computing platform are mere instructions to apply an exception, and do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional elements of the computer system, one or more processors and first computing platform are re-evaluated to determine whether they constitute significantly more. Examiner finds that the additional elements of the computer system, one or more processors and first computing platform are simply the use of a computer in its ordinary capacity and does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262 and MPEP 2106.05(f). For example, the additional elements only provide a result-oriented solution and lack details as to how the computer performs the modifications, which is equivalent to “apply it”. See Alice Corp. v. CLS Bank, 134 S. Ct. 2347, 2357 and MPEP 2106.05(f).
Additionally, the additional element of online game generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of the online game is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of the online game is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a program merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claim 2 and 8 recites wherein the first offer includes a first bonus item, and wherein, responsive to receiving the information from the first client computing platform, 52Patent Application Attorney Docket No. 45MP-044087 the first bonus item is provided to the first user, which generally links the use of the judicial exception to a particular technological environment or field of use (e.g. merely an attempt to limit the use of the abstract idea to a particular technological environment). See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h).
Claim 3 and 9 recites wherein the first offer comprises a user cost associated with the first set of items, wherein the user cost associated with the first set of items is independent from the first bonus item, which is merely describing data and further defining the abstract idea 
Claim 4 and 10 recites wherein the first set of items consists of a single virtual item, which is merely describing data and further defining the abstract idea
Claim 5 and 11 recites wherein a first set of user characteristics for the first user includes user demographics, and wherein presenting the first offer is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics, which is merely describing data and further defining the abstract idea.
Claim 6 and 12 recites wherein the first offer has an associated time period wherein the first offer is available to the first user, which is merely describing data and further defining the abstract idea. 

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 - 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 8 and 9
8. The system of claim 7, wherein the first set of items consists of a single virtual item.  
9. The system of claim 7, wherein a first set of user characteristics for the first user includes user demographics, and wherein presentation of the first offer item is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics.
These two claims are rejected for improper dependency as claims 8 and claims 9 are already utilize above. The examiner interprets for the sake of examination that the claims listed will be interpreted as claim 10 and 11
10. The system of claim 7, wherein the first offer has an associated time period wherein the first offer is available to the first user.
Current claim 10 will be labeled as claim 12 for the sake of examination and consistency while examining.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 5, 7 – 11 are rejected under 35 U.S.C. 103 as being unpatentable by US 20120101886 – Subramanian et al. hereinafter as SUBRAMANIAN in view of US PG Pub 20080207327 – Van Luchene et al. herein after as VAN LUCHENE

Regarding Claims 1 and 7: 
SUBRAMANIAN discloses:
1. A computer-implemented method of providing an in-game offer to one or more users of an online game, the method being implemented in a computer system comprising one or more physical processors, the method comprising: 
managing accounts of users(user account, 0039) that include a first user account associated with a first user, wherein the first user account indicates a purchase history of the first user (purchase history, 0040) indicating purchases of virtual currency by the first user, a spend history of the first user indicating purchases using virtual currency by the first user(Spend History, para. 0041);
making a determination whether the first user account indicates that a particular condition(based on user attributes, para. 0028, 0060 and fig. 3) has occurred with the user 
selecting, responsive to the determination being positive, (offer based on factors, para. 0047)  a first offer from a set of offers to present to the first user (subscription package offer, 0047), wherein the first offer comprises an opportunity to purchase a first set of items; (encourage the user to purchase virtual goods, para. 0047); 
presenting, responsive to the determination being positive, the first offer to the first user; (offer is presented, para. 0047) and 
providing, responsive to receiving acceptance of the first offer, (indicating acceptance , para. 0035) the first set of items to the first user.
SUBRAMANIAN does not disclose:
(i) a specified period of time has transpired since the first user purchased virtual currency, and/or 
(ii) a specified period of time has transpired since the first user spent virtual currency;
VAN LUCHENE teaches:
(i) a specified period of time has transpired since the first user purchased virtual currency,
(Wherein variables can include one or more variable and can signify when a values is reached or exceed. para. 0021, first variable is determining a time a player / character account has been active or inactive para. 0023 and second variable is the frequency of purchases of virtual cash / currency para. 0028.)

It would be obvious to one of ordinary skill in the art before the effective filing date of the invention for SUBRAMANIAN’s method of determining providing an in-game offer to utilizing VAN LUCHENE’s method of determining a specific period of time has transpired since the first user purchased virtual currency. VANLUCHENE’s method of determining a specific period of time is determined through a multiple of variables such that that this limitation would include para. 0023 to determine a time a player account has been active or inactive and para. 0028 to determine a player has purchased virtual cash such that this would allow SUBRAMANIAN to improve on the optimization of incentives with virtual goods. (para. 0003)

Regarding claim 2 and 8: 
SUBRAMANIAN / VAN LUCHENE disclose claim 1:
SUBRAMANIAN discloses:
wherein the first offer includes a first bonus item, and wherein, responsive to receiving the information from the first client computing platform, 52Patent Application Attorney Docket No. 45MP-044087 the first bonus item is provided to the first user. (See ref at least at para. 0047 – wherein a bonus item may be selected for the user to encourage a user to purchase the virtual goods)
 
Regarding claim 3 and 9: 
SUBRAMANIAN / VAN LUCHENE disclose claim 2:
SUBRAMANIAN discloses:
wherein the first offer comprises a user cost (price, 0047-0048) associated with the first set of items, wherein the user cost(price, 0047-0048) associated with the first set of items is independent (reduce price offer presented to user based on time, para. 0048) from the first bonus item.  

Regarding claim 4 and 10: 
SUBRAMANIAN / VAN LUCHENE disclose claim 1:
SUBRAMANIAN discloses:
wherein the first set of items consists of a single virtual item(an offer includes at least one virtual asset, para. 0057)

Regarding claim 5 and 11: 
SUBRAMANIAN / VAN LUCHENE disclose claim 1:
SUBRAMANIAN discloses:
a first set of user characters for the first user includes user demographics (demographic, para. 0048) and wherein presenting the first offer (subscription package offer, para. 0047) and the first bonus item is further responsive to a determination that the first user falls within specified ranges of individual ones of the user demographics (See ref at least at para. 0048 – user demographic based virtual goods)


Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by US 20120101886 – Subramanian et al. hereinafter as SUBRAMANIAN in view of US PG Pub 20080207327 – Van Luchene et al. herein after as VAN LUCHENE  in further view of US 20140073420 – Matthew et al. hereinafter as MATTHEW 

Regarding claim 6 and 12:
SUBRAMANIAN / VAN LUCHENE disclose claim 1 and 11:
SUBRAMANIAN / VAN LUCHENE does not disclose:
wherein the first offer has an associated time period wherein the first offer is available to the first user.
However MATTHEW teaches:
wherein the first offer has an associated time period wherein the first offer is available to the first user. (See ref at least at para. 0044 – wherein the time interval range allow for expiration time of offer )
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify SUBRAMANIAN / VAN LUCHENE’s method of providing an in game offer in an online game with utilizing the technique of MATTHEW’s method of an offer associated time periods wherein the first offer is available to the first user as this would allow SUBRAMANIAN to increase user value at a point of impression during game play. (Matthew - See ref at least at para. 0014)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2014046561 – LVOV A – Achieving user engagement in an online gaming environment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H TSUI whose telephone number is (571)272-9511.  The examiner can normally be reached on 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. H. T./
Examiner, Art Unit 3681

     /VICTORIA E. FRUNZI/     Primary Examiner, Art Unit 3688                                                                                                                                                                                                                   6/16/2022